Citation Nr: 0700525	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-02 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to July 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that on his January 2005 VA Form 9, the 
veteran requested a local Board hearing.  On the hearing 
election form, received in March 2005, the veteran informed 
VA that he would rather have a Decision Review Officer (DRO) 
hearing at the RO.  He was afforded such in April 2005, and a 
transcript of that proceeding has been associated with the 
claims folder.


FINDING OF FACT

The veteran's current bilateral tinnitus is not related to a 
disease or injury during active military service.


CONCLUSION OF LAW

The veteran's tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113,  
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West Supp. 2005).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2006).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss in-service exposure to excessive noise.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is 
not, however, competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).

The veteran contends that he has bilateral tinnitus due to 
his service.  The claim must have evidence of a current 
disability, in-service incurrence, and a relationship between 
the two.  See Hickson, supra.

The veteran's service medical records reflect that the 
veteran was seen with complaints of tinnitus in November 
1965.  The records reflect that the veteran was in an 
aircraft accident in 1964.  The record did not reflect 
whether the veteran's tinnitus in 1965 was related to the 
aircraft accident.

In April 1993, the veteran was seen for an audiological 
examination by his employer.  It was noted that the veteran 
served in the Army and that he had ringing in his ears.  The 
veteran was advised to wear ear plugs in noisy areas.  In 
December 2003, the veteran was seen by P.B.L., M.D. with 
complaints of his ears ringing.  Upon examination, bilateral 
cerumen impaction was noted.  The veteran was given an ear 
wash.

The veteran participated in a VA audiological examination in 
April 2004.  The examiner found that the veteran suffered 
from hearing loss due to service.  With regard to tinnitus, 
the veteran reported that he had suffered from constant 
tinnitus in both ears.  The veteran stated that the onset was 
first noticed approximately 10 years prior to the 
examination.  The veteran described the tinnitus as 
"whistling and ringing."  He stated that his tinnitus 
varied in intensity.  The examiner concluded however, that 
while the veteran's bilateral hearing loss was due to 
excessive noise exposure in service, his tinnitus was not 
related to service.  This opinion was based on the fact that 
the veteran first noticed tinnitus around 1994 and there were 
no documented complaints found in the veteran's service 
medical records.

In May 2004, the RO ordered an addendum to be done by the 
audiologist who performed the April 2004 VA examination, as 
the November 1965 service medical record was not addressed in 
the original opinion.  In September 2004, the VA examination 
addendum was completed.  The same examiner addressed the 
veteran's service medical record notation in November 1965, 
noting that there were no complaints of tinnitus upon 
separation from service.  The tinnitus reported in 1965 was 
most likely transient, possibly from the accident in 1964 and 
most likely spontaneously resolved, otherwise the veteran 
would have noticed it before the bilateral tinnitus he 
reported starting in 1994.  The Board notes that the addendum 
states that the veteran was in an automobile accident in 
1964, but it is clear from the record that this is in 
reference to the aircraft accident that is well documented in 
the claims folder.

The claim must fail for lack of a relationship between the 
veteran's service and his current tinnitus.  There is no 
medical evidence contrary to the VA examiner's opinions in 
April and September 2004.  The Board notes that after the 
veteran's claim was denied, he then stated that he had had 
tinnitus ever since service.  The veteran is competent to 
describe any experiences or subjective symptoms.  Service 
connection may indeed be granted when a chronic disease or 
disability is not present in service, but there is evidence 
of continuity of symptomatology after service.  See  38 
C.F.R. §3.303(b) (2006).  In accordance with the recent 
decision of the United States Court of Appeals for the 
Federal Circuit in Buchanan v. Nicholson, No. 05-7174 (Fed. 
Cir. June 14, 2006), the Board concludes that the lay 
evidence presented by the veteran concerning his continuity 
of symptoms after service is simply not credible.  His 
testimony as to whether he has continuously had the claimed 
tinnitus since active duty has been extremely inconsistent, 
from statements made during the examination to those made 
after his claim was denied.  Moreover, he underwent several 
physical examinations by VA, and not only did he fail to ever 
complain of the claimed tinnitus, but he submitted extensive 
statements as to his ailments in 1981, 1983, 1985, and 1989, 
without ever mentioning tinnitus.  These multiple documents 
completed and signed by the veteran over several years 
directly refute any allegation the veteran now makes that he 
has had continuous symptoms since active service.  In other 
words, there is not simply a lack of contemporaneous medical 
evidence supporting any claims of continuity of 
symptomatology; there are documents directly denying it.  
Therefore, the veteran's allegations as to post-service 
continuity of symptoms are not credible and not persuasive.

The Board must find that the preponderance of the evidence is 
against the claim for service connection for bilateral 
tinnitus.  As noted above, the veteran's opinion as to the 
etiology of his tinnitus is not a valid medical opinion, upon 
which an allowance may be granted.  See Espiritu, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for bilateral tinnitus.  See Gilbert, 1 
Vet. App. at 53. 

Duties to Notify and Assist

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006). 

Prior to initial adjudication of the veteran's claim, a 
letter dated in December 2003 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 
2005); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The December 2003 
letter told him to provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).


The veteran was not provided with notification of disability 
ratings and effective date matters.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, since the claim 
is being denied, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  See 38 U.S.C.A. § 5103A 
(West Supp. 2005); 38 C.F.R. § 3.159 (2006).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The veteran was also accorded VA 
examinations in April and September 2004.  See 38 C.F.R. § 
3.159(c)(4) (2006).  The 2004 VA examination reports are 
thorough and supported by VA outpatient treatment records.  
The examinations in this case are adequate upon which to base 
a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 

Finally, the Board also notes that additional evidence was 
received from the veteran's representative in 2006, but the 
last supplemental statement of the case (SSOC) on the 
tinnitus claim was issued in May 2005.  Under 38 C.F.R. 
§ 19.31, if the RO obtains pertinent evidence prior to 
certifying or transferring the case to the Board, such as in 
this situation, it must issue a SSOC. The Board concludes a 
SSOC was not needed here, however, because the additional 
evidence was not pertinent.  The additional medical records 
show treatment for a variety of other medical conditions, but 
they are not pertinent or relevant to the question at hand in 
this case, which is whether the veteran has tinnitus as a 
result of his military service. The additional records 
contained no etiology opinions, so it would be pointless to 
remand the veteran's case for issuance of a SSOC when the 
additional evidence has no bearing on adjudication of this 
claim. .  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


ORDER

Entitlement to service connection for bilateral tinnitus is 
denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


